DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-5, 8-10, 12-23, 25-30, 32-35, 37, 39 and 41-53 are canceled.
Claims 24, 38, and 40 are withdrawn.
Claims 1, 6-7, 11, 31, and 36 are under examination.

Priority
Applicant’s Arguments: The Office has asserted that the instant claims are neither entitled to the benefit of the filing date of the earlier-filed provisional application U.S.S.N. 62/096,741 (“the ‘741 Application”), nor entitled to that of International Patent Application No. PCT/US2015/000237 (“the ‘237 Application”). The Office asserts that the specification of the ‘741 Application and the specification of the ‘237 Application fail to provide enabling support for one or more of the pending claims. As described below, the Office has recognized that the presently amended claims satisfy the requirements of 35 U.S.C. § 112(a). The Office has also acknowledged that the ‘741 Application and the ‘237 Application provide enabling support for the presently amended claims (see page 3 of the Office Action). The present claims are entitled to the benefit of the earlier filing dates of the ‘741 Application and the ‘237 Application.
Examiner’s Responses to Traversal:  Applicant’s arguments have been carefully considered and are found persuasive in part.  Claims 1, 6-7, 11, and 36 as amended now meet the enablement requirements.  However, claim 36 is still rejected for containing new matter.  Thus, the U.S. effective filing date of claim 36 remains set at 06/21/2017.
Claims 1, 6-7, 11, and 31 are currently enabled.  These claims receive the date of the PCT 12/23/2015 as they subject matter is disclosed therein.  In addition, their subject matter is found in the provisional application and so the U.S. effective filing date of these claims is set at 12/24/2014.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is being considered by the examiner.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 6-7, 11, and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 36 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Applicant’s Arguments:  The Office has rejected pending claim 36 as failing to comply with the written description requirement, stating: Claim 36 is amended to recite an increase in EGFR mRNA level of at least 4 or 8-fold relative to a reference level. However, the examiner finds no contemplation in the original disclosure, specification or claims, that this mRNA level should have these fold increases. Rather, page 3 for example only states that the genus of EGFR expression has been determined to increase said folds. Office Action, page 7. Applicant respectfully traverses this rejection.
Contrary to the Office’s assertion, the original specification and claims clearly describe that an EGFR mRNA expression level may have an increase of at least 4- or 8-fold relative to a reference level. Applicant notes that the subject matter of pending claim 36 was recited in original claims 36 and 37 of the application as filed. These claims depended from any one of the previous claims, including original claim 25, which recited that “the expression level of the at least one gene in the sample obtained from the patient is determined by measuring mRNA.” The specification provides additional description of the subject matter recited in pending claim 36, e.g., at page 3, lines 12-15 and lines 29-31. Therefore, the specification as filed clearly describes that mRNA expression levels of EGFR may have fold increases of at least 4- or 8-fold relative to a reference level. This rejection should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Original claim 25 does not specify EGFR is the target gene measured.  Therefore, Applicant’s arguments involving the same rely on one of ordinary skill in this art picking from several lists (claims, target genes, mRNA/protein, and threshold levels) to arrive at the invention of instant claim 36.  This is not a contemplation of the specific invention of claim 36.  Rather, it is an argument that one could have made claim 36 obvious in choosing one species from multiple lists above.  Yet, just because the original disclosure makes obvious claim 36, this does not equate to contemplation or teaching of the specific invention.  Page 3 fails to point out the invention for the reasons of record.  Thus, for the reasons of record, this rejection must stand.  

Claim Rejections - 35 USC § 103
Claims 1, 6-7, 11, 31, and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US2002/0192652, published 12/19/2002), in view of Chow (Clinical Cancer Research, Vol. 7, Pg. 1957-1962, 2001), Yang (Journal Compilation BJU International, Vol. 99, Pg. 1539-1545, 2007), Colquhoun (Postgrad Med J, Vol. 78, Pg. 584-589, 2002), and Compton (US6500633, published 12/31/2002, previously cited).
Applicant’s Arguments:  The Office has rejected pending claims 1,6, 7, 11,30, 31, and 36 as being obvious over Danenberg in view of Chow, Yang, Colquhoun, and Compton, stating: Danenberg teaches...a method for assessing EGFR expression level in fixed and paraffin-embedded tissues (0026) and to prognosticate the...sensitivity of a  Office Action, pages 9-13. Applicant respectfully traverses this rejection.
Present independent claim 1 is directed to a method of treating a human patient suffering from a non muscle invasive bladder cancer (NMIBC) who has been determined to have an increased mRNA expression level, in a tumor sample obtained from the patient, of EGFR relative to a reference level of EGFR, the method comprising administering to the patient a therapeutically effective amount of an anticancer therapy comprising erlotinib HCI.
NMIBC, the method comprising: (a)    determining the expression level of EGFR in a tumor sample obtained from the patient, wherein the expression level of EGFR in the tumor sample obtained from the patient is determined by measuring mRNA (b)    comparing the expression level of EGFR to a reference level of EGFR; (c)    determining a prognosis for the patient, wherein a poor prognosis is indicated by an expression level of EGFR in the tumor sample that is increased relative to the reference level; and (d)    administering a therapeutically effective amount of an anti-cancer therapy comprising erlotinib HCI to the patient who has been determined to have a poor prognosis.
The present invention is based, at least in part, on Applicant’s surprising discovery that the expression level of EGFR can identify a patient as belonging to a non-muscle invasive bladder cancer (NMIBC) subgroup that has “the worst [disease-free survival (DFS)] likelihoods...who might benefit from close clinical monitoring and therapeutic intervention” (emphasis added). See, e.g., page 57, lines 19-23 of the specification as filed. This subgroup is referred to in the Examples as the “Green group.” See, e.g., Examples 2 and 5. The poor prognosis, e.g., in terms of poor DFS likelihoods, for the Green group identified by the analysis described in the present specification was particularly unexpected in view of the fact that NMIBC is “typically non-aggressive.” See, e.g., page 58, line 37 of the specification as filed. In particular, the specification shows that “expression levels of EGFR were significantly higher in the rapidly-recurring NMIBC Green group compared to both the more benign NMIBC Red group as well as samples from the Invasive/metastatic Yellow group.” Specification as filed, page 62, line 37- page 
Further, the present specification also provides experimental results in Example 5 showing that high EGFR expression confers sensitivity to erlotinib in bladder cancer cell lines. For example, as is described in the specification, “[t]hese results indicate that the expression level of EGFR in a bladder cancer predicts its sensitivity to EGFR pathway inhibitors (e.g., erlotinib)” (Specification, page 61, lines 36-40). Thus, coupled with the discovery described above regarding elevated expression levels of EGFR in the rapidly-recurring NMIBC Green group, these data allow for an optimized treatment for NMIBC patients whom the specification demonstrates have an unexpectedly poor prognosis.
Accordingly, the present claims are directed to methods of identifying and treating patients having NMIBC who, in particular, (1) have a poor prognosis, e.g., in terms of low DFS likelihood; and (2) are likely to respond to treatment with an anti-cancer therapy comprising erlotinib HCI.
Contrary to the Office’s assertion, the combination of Danenberg, Chow, Yang, Colquhoun, and Compton fail to teach or suggest the claimed methods. Further, this combination of publications fails to provide a reasonable expectation of success in practicing the claimed methods. In particular, none of the publications would allow a person of ordinary skill in the art to conclude that an elevated expression level of EGFR could be used to identify a subgroup of NMIBC that is associated with an unexpectedly 
Danenberg fails to teach or suggest that an elevated mRNA expression level of EGFR in a tumor sample from an NMIBC patient could be used to identify the patient as one having a poor prognosis and as likely to benefit from erlotinib HCI therapy. Indeed, as is acknowledged by the Office, Danenberg is silent regarding both NMIBC and erlotinib HCI.
Instead, Danenberg’s analysis is limited to non-small cell lung cancer (NSCLC) and colon cancer. Moreover, and contrary to the Office’s assertion that Danenberg teaches “a significant association between high levels of intratumoral EGFR mRNA with inferior survivability,” the passage at paragraph [0025] of Danenberg cited by the Office relates to a combined metric that includes both EGFR and HER2-neu expression. In fact, with respect to EGFR, Danenberg teaches that “[t]he prognostic importance of EGFR and in NSCLC has heretofore remained controversial” and that an association between high EGFR expression and inferior survival was not statistically significant in its analysis of NSCLC patients. See, e.g., paragraphs [0013], [0040], and [0154] of Danenberg. Therefore, based on Danenberg, a person of ordinary skill in the art would have had no basis to conclude that an elevated expression level of EGFR was associated with poor prognosis in the context of cancer generally or even in NSCLC in particular. Further, with respect to Danenberg’s combined EGFR/HER2-neu metric, in view of Danenberg’s disclosure that elevated HER2-neu expression had a statistically significant association with poor survival (see, e.g., paragraphs [0152] and [0153]), a person of ordinary skill in the art would consider that elevated HER2-neu expression, and not elevated EGFR 
Finally, Danenberg fails to provide any information or data that would allow a skilled artisan to conclude that elevated EGFR expression can be used to identify an NMIBC patient who is likely to benefit from erlotinib HCI therapy.
Chow fails to remedy the deficiencies of Danenberg. As is acknowledged by the Office, Chow does not disclose measuring EGFR mRNA levels, and is also silent regarding erlotinib. Instead, Chow provides an analysis of protein expression patterns of ErbB family receptors using immunohistochemistry in bladder cancer samples. Chow fails to teach or suggest that an elevated expression level of EGFR is associated with poor prognosis in the context of NMIBC, or that patients having elevated EGFR are likely to benefit from treatment with erlotinib HCI. Like Danenberg, Chow also describes the uncertainty in the art regarding the prognostic role of EGFR in cancer, stating that “[although EGFR by itself was reported to have an apparent relationship to clinical outcome, recent studies could not verify its independent importance in predicting the risk of tumor invasion or patient survival.” Chow, page 1957, right column. Therefore, even if combined with Danenberg, Chow would not lead a person of ordinary skill in the art to the claimed methods.
Yang fails to remedy the deficiencies of Danenberg and Chow. First, Yang is silent regarding NMIBC, and therefore also fails to teach or suggest that an elevated expression level of EGFR is associated with poor prognosis in the context of NMIBC. Moreover, unlike the present specification, which shows that “cell lines that were sensitive...expressed significantly higher levels of EGFR compared to insensitive bladder 
Colquhoun fails to remedy the deficiencies of Danenberg, Chow, and Yang. In particular, Colquhoun is silent regarding erlotinib HCI, and fails to teach or suggest that an NMIBC patient having an elevated expression level of EGFR is likely to benefit from treatment with erlotinib HCI.
Finally, Compton fails to remedy the deficiencies of Danenberg, Chow, Yang, and Colquhoun. Compton has been cited as disclosing “that one of ordinary skill in the art would know to first establish a positive indicator threshold level for a particular sample technique such as serum by comparing samples from normal patients with those having particular cancers.” Office Action, page 13. Compton relates to “methods of detecting carcinomas by measuring the level of a glycero compound” as a “screening test for ovarian and breast carcinomas.” Compton, abstract. Compton is silent regarding EGFR, NMIBC, and erlotinib HCI. Accordingly, Compton also fails to teach or suggest that an elevated expression level of EGFR is associated with poor prognosis in the context of NMIBC, or that patients having an elevated expression level of EGFR are likely to respond to treatment with an anti-cancer therapy that includes erlotinib HCI.
In view of the above, the publications cited by the Office, whether considered singly or in combination, fail to render the present claims as obvious. Applicant respectfully requests that this rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues each reference above individually.  However, the obviousness of the claims is based on a combination of the references and so these arguments are not found persuasive. It has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).  Danenberg does not have to teach use of their method in bladder cancer since the prognostic power of EGFR in bladder cancer and NMIBC specifically is provided by Chow and Colquhoun respectively.  Combined with Danenberg, these teachings make it obvious that EGFR mRNA measure can indicate reduced survivability as well as treatability with EGFR inhibitors as previously discussed for the target cancer type of instant claims.  It is further noted that only a reasonable expectation of success is required for a finding of obviousness.  An absolute guarantee of success is not required.
Applicant has no surprising results in view of Danenberg.  It is not shocking that EGFR increase indicates an NMIBC group that has aggressive disease with reduced survivability and that can be treated with certain drugs such as erlotinib.  All of these properties of EGFR measure are taught by the combined teachings of record.  It is no surprise that this marker works in NMIBC for these specific prognoses even though the art does not anticipate this.  This is because EGFR is the target of erlotinib and so of course its presence indicates sensitivity thereto and increased level would indicate increased sensitivity as previously stated.  Also, EGFR is a growth factor receptor and so clearly its increase correlates with tumor growth capacity and there is nothing surprising 
With respect to recurrence, the instant claims to do not use methods that indicate recurrence or likelihood thereof.  Thus, Applicant’s arguments over the same are not commensurate in scope with the claims.  Also, no statistical analysis is provided for Figures 11B-D and so it cannot be concluded that any difference in recurrence is presence between the groups.  Thus, even if the claims looked for likelihood of recurrence, no statistically significant data with EGFR has been provided by Applicant to show something surprising.  Thus, this argument cannot be found persuasive. Furthermore, it is not surprising that more aggressive cancers (with reduced overall survival like the NMIBC with increased EGFR level) are more likely to recur.  After a period of no detection, cancer cells of such tumors with increased propensity to grow would logically more likely form a new tumor.  Again, Applicant’s results with respect to recurrence are not surprising.  Increased sensitivity to erlotinib in higher EGFR tumors is also not surprising based on the teachings of Danenberg previously discussed.  
Applicant then alleges the combined teachings do not render the claims obvious or provide a reasonable expectation of success.  They provide no persuasive reason for their opinion and so it is not found persuasive in view of the rejection made.

Paragraph 0013 of Danenberg is background information and so Applicant misrepresents the data therein as being that of Danenberg.  Paragraph 0040 states a trend is present toward inferior overall survival for the high EGFR group and Paragraph 0041 supports EGFR biomarker use and matches Applicant’s argument above over functional combined use of EGFR and HER2.  Thus, Danenberg clearly enables use of higher EGFR as a metric for the prognoses previously stated on record.  Also, further enablement for the specific disease of instant claims comes from Colquhoun as previously discussed.  Thus, Applicant’s arguments over Danenberg’s data are not found persuasive.  The same rebuttal is provided for Applicant’s arguments over 0154 of Danenberg.  Applicant then alleges that HER2 is responsible for the prognostic value of the combined metric above (HER2 and EGFR) and one of skill would draw this conclusion.  This is incorrect and unsupported opinion.  Paragraph 0041 shows the value of the combined metric as survival differs between high HER2 alone and high HER2 and EGFR groups.  Thus, Applicant’s argument is baseless and not persuasive.  
Applicant’s arguments over Chow amount to no more than Chow not being an anticipatory reference but this is not required in an obviousness argument and not found persuasive.  See above the quote from In re Keller.  Applicant then again uses an introduction as a conclusion of a reference.  This is illogical.  Pg. 1957 of Chow referred to by Applicant teaches background and not the actual conclusion of the authors.  Thus, this argument is completely off-point and not persuasive.  

Taken all together, Applicant has failed to articulate any reason the inventions claimed are not obvious.  For the reasons of record, this rejection stands.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642